DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sunuochi et al. (2013/0100205) in view of Beech et al. (2015/0085047).

 	Regarding claim 1, Sunouchi teaches a drop-on-demand card printing system, comprising: 
a drop-on-demand print head (fig. 4, item 2) having an ink inlet (fig. 4, item 44) and an ink outlet (fig. 4, outlet connected to valve 41); 
an ink delivery system connected to the drop-on-demand print head, the ink delivery system includes: 
a first ink header tank (fig. 4, item 8) fluidly connected to the ink inlet and a second ink header tank (fig. 4, item 10) fluidly connected to the ink outlet; 
a drop-on demand ink recirculation system defining an ink recirculation path (fig. 4, path running through claimed elements and not running through supply tank 16) that is configured to permit ink recirculation through the second ink header tank and the first ink header tank, the ink recirculation system is devoid of an ink supply tank ([0033]-[0034]); 
a vacuum system (fig. 4, items 11/12/40) fluidly connected to the first ink header tank and the second ink header tank and that applies a vacuum to the drop-on-demand print head (see fig. 4).
Sunouchi does not teach wherein the ink recirculation system is a card printing system. Beech teaches this (Beech, [0046], [0016], see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to combine the ink circulation system disclosed by Sunuochi with the card printing system disclosed by Beech because doing so would allow for the printing of plastic cards without ink sedimentation issues caused by stagnated ink in the ink supply path. 
 	Regarding claim 2, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 1, wherein the ink recirculation system includes a supply pump (Sunouchi, fig. 4, item 11) fluidly connected to the first ink header tank and a return pump (Sunouchi, fig. 4, item 40) fluidly connected to the second ink header tank (see fig. 4). 	Regarding claim 4, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 1, wherein the ink recirculation system includes an ink bottle with an inlet and an outlet (Sunouchi, see fig. 4, Note that the claimed ink bottle is being taken to be the ink containing part of tank 10 with inlet 43 and outlet 21 on the same side of the bottle). 	Regarding claim 5, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 4, wherein the inlet and the outlet are at one end of the ink bottle (Sunouchi, see fig. 4). 	Regarding claim 6, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 1, wherein the ink comprises an ink with a particulate material in the ink (Sunouchi, [0004]-[0008], note that colored ink is used in normal operation, and colored ink has particulate material). 	Regarding claim 7, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 1, wherein the ink comprises a white ink or a colored ink (Sunouchi, [0004]-[0008]). 	Regarding claim 8, Sunuochi in view of Beech teaches the drop-on-demand card printing system of claim 1, wherein the first ink header tank has a nominal full capacity level, and the first ink header tank has capacity to receive ink from the second ink header tank to fill the first ink header tank past the nominal full capacity level (Sunouchi, [0037], see fig. 4, Note that this language is vague and could mean any number of things).
 	Regarding claim 9, Sunuochi in view of Beech teaches the system according to claim 1. Sunuochi does not teach a card input that is configured to hold a plurality of plastic cards to be printed on; and the drop-on-demand card printing system of claim 1 downstream from the card input and receiving plastic cards that are input from the card input. Beech teaches a card printer with a card input that prints on cards downstream of the card input (Beech, [0046], [0016], see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to combine the ink circulation system disclosed by Sunuochi with the card printing system disclosed by Beech because doing so would allow for the printing of plastic cards without ink sedimentation issues caused by stagnated ink in the ink supply path. 

Regarding claims 22 and 23, Sunouchi in view of Beech teaches the system according to claim 1, wherein the bottle includes a first quick-disconnect fitting that forms the inlet and a second quick-disconnect fitting that forms the outlet (Sunouchi, see fig. 3, Note that tubes connect all of the tanks in the system, including the tubes connected to bottle portion of item 10. Note that “quick-disconnect fitting” has not been claimed in any way that precludes the inlet and outlet of the bottle portion of item 10 from being defined as “quick-disconnect.” That is, if the tubes are pulled from the inlet and the outlet, the tubes disconnect from the bottle quickly).  

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sunouchi in view of Beech as applied to claim 1 above, and further in view of Katada (2010/0245495).

Regarding claims 24-26, Sunouchi in view of Beech teaches the system according to claim 1. Sunouchi in view of Beech does not teach wherein there are no pumps between the header tanks and the printhead and wherein both pumps are in a fluid path between the header tanks. Katada teaches this (Katada, see fig. 3, Note header tanks 110, 114, head 64 and pumps P1 and P2. Note that the pumps are “in a fluid path between” the header tanks. Note that, as claimed, the previous limitation is broad. Note that the arrangement of the figure appears to be the same as that of elected embodiment according to figure 3. In other words, each header tank has a pump between itself and a supply tank). It would have been obvious to one of ordinary skill in the art to arrange the pumps disclosed by Sunouchi on the opposite sides of the header tanks than the printhead, as disclosed by Takada, because doing so would amount to a rearrangement of parts that would have been obvious. In other words, it was well known in the art at the time of invention that pumps could be disposed either upstream or downstream of header tanks with the results being the same. Thus, to rearrange those of Sunouchi in view of Beech in the manner disclosed by Katada would have been a simple design choice. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Applicant argues Sunouchi does not teach an printing system that is devoid of an ink supply tank. Applicant points to tank 16 shown in Sunouchi’s figure 4. However, as detailed in the previous rejection, as defined by Examiner, tank 16 is not part of the claimed ink recirculation system. That is, as Examiner has mapped the elements, item 16 is not included in the rejection and thus is not part of the “ink recirculation system.” Applicant has not defined the claimed invention in any way that would require tank 16 of Sunouchi to be addressed because Applicant has simply claimed a number of elements of a larger system without claiming all of the elements. 
Furthermore, Applicant’s elected embodiment according to figure 3 appears to show an ink supply tank 52, which leaves Examiner wondering exactly what the intention of the argument is. 
Applicant also argues Sunouchi does not teach applying a vacuum to printhead 2. Examiner disagrees. Sunouchi’s figure 4 shows several pumps 11, 12, 40, i.e., that are all directly or indirectly connected to the printhead 2 so that a vacuum is applied inside the printhead when the pumps are driven.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853